 



Exhibit 10.78
EXECUTION COPY
AMENDMENT NO. 1
TO THE
PRICING SIDE LETTER
          The PRICING SIDE LETTER (the “Letter”), dated as of January 19, 2007,
by and among OPTION ONE OWNER TRUST 2002-3 (the “Company”), OPTION ONE MORTGAGE
CORPORATION, as loan originator and servicer (a “Loan Originator” or the
“Servicer,” respectively), OPTION ONE MORTGAGE CORPORATION, as loan originator
(a “Loan Originator”), OPTION ONE LOAN WAREHOUSE LLC, as depositor (the
“Depositor”), WELLS FARGO BANK, N.A., as indenture trustee (the “Indenture
Trustee ”) and UBS Real Estate Securities Inc. (“UBS”), as purchaser (the
“Purchaser”), is being hereby amended by this Amendment No. 1, dated as of
April 27, 2007 (the “Amendment”), as follows. This Amendment serves as
consideration for UBS’s execution of the Waiver, dated as of April 27, 2007, by
and among the Issuer, the Depositor, the Servicer, the Loan Originators, the
Indenture Trustee and UBS.
1. Defined Terms. Capitalized terms used herein without definition have the
meanings ascribed to them in the Amended and Restated Sale and Servicing
Agreement (the “Sale and Servicing Agreement”), dated as of January 19, 2007, by
and among the Issuer, the Depositor, the Servicer, the Loan Originators and the
Indenture Trustee.
2. Amended Terms.
     (a) The first paragraph of the defined term “Collateral Value” in Section 1
of the Letter is hereby deleted in its entirety and substituted with the
following:
     “Collateral Value: With respect to each Loan and each Business Day, an
amount equal to (I) the lesser of (i) the Principal Balance of such Loan, and
(ii) the product of the Market Value thereof and 97%, less (II) the aggregate
unreimbursed Servicing Advances attributable to such Loan as of the most recent
Determination Date; provided, however, that the Collateral Value shall be zero
with respect to each Loan (1) that the Loan Originator is required to repurchase
pursuant to Section 2.05 or Section 3.06 of the Sale and Servicing Agreement or
(2) which is a Loan of the type specified in subparagraphs A(i)-(x) hereof and
which is in excess of the limits permitted under subparagraphs A(i)-(x) hereof,
or (3) which remains pledged to the Indenture Trustee later than 120 days after
its related Transfer Date, or (4) which has been released from the possession of
the Custodian to the Servicer or the Loan Originator for a period in excess of
14 days, or (5) that is not a Wet Funded Loan and for which the Custodian is not
in possession of a complete Custodial Loan File, or (6) that is a Wet Funded
Loan for which the related Custodial Loan File has not been received on or
before the 14th day following the related Transfer, or (7) that breaches any
representation or warranty set forth in Exhibit E with respect to such Loan, or
(8) that is a First Payment Default Loan, or (9) that is Delinquent more than
89 days (or, in the case of a Wet Funded Loan, 59 days), or (10) that has been
financed previously under this warehouse facility, or (11) that is in
foreclosure or subject

 



--------------------------------------------------------------------------------



 



to bankruptcy proceedings; provided, further, that (A): ”
     (b) The defined term “Maximum Note Principal Balance” in Section 1 of the
Letter is hereby deleted in its entirety and substituted with the following:
     “Maximum Note Principal Balance: An amount equal to $750,000,000.”
3. Make-Whole Premium. The parties to this Amendment acknowledge and agree that
any amounts held by the Purchaser on behalf of the Issuer as of the date hereof
shall be applied to the early payment of the Make-Whole Premium, subject to
rebate of any excess to the Issuer upon the termination of this facility.
4. Merger and Integration. Upon execution of this Amendment by the parties to
the Letter, this Amendment shall be incorporated into and merged together with
the Letter. Except as specifically provided herein, all provisions, terms and
conditions of the Letter shall remain in full force and effect and the Letter as
hereby amended is further ratified and reconfirmed in all respects. Except as
expressly provided herein, the effectiveness of this Amendment shall not operate
as, or constitute a waiver or modification of, any right, power or remedy of any
party to the Letter. All references to the Letter in any other document or
instrument shall be deemed to mean the Letter as amended by this Amendment.
5. Counterparts. This Amendment may be executed by the parties in several
counterparts, each of which shall be deemed to be an original and all of which
shall constitute together but one and the same agreement. This Amendment shall
become effective when counterparts hereof executed on behalf of such party shall
have been received.
6. Governing Law. This Amendment shall be construed in accordance with and
governed by the laws of the State of New York applicable to agreements made and
to be performed therein.
7. Acknowledgement and Waiver of Opinion of Counsel. The Issuer, the Depositor,
the Loan Originators and the Indenture Trustee hereby acknowledge and agree that
this Amendment is being entered into pursuant to Section 11.02 of the Sale and
Servicing Agreement, and each of the Issuer and the Indenture Trustee, pursuant
to an authorization and direction of the Majority Noteholders to do so, which
direction is hereby given, hereby waives the right to receive an Opinion of
Counsel described in Section 11.02(b) of the Sale and Servicing Agreement.
8. Liability. It is expressly understood and agreed by the parties that (a) this
Amendment is executed and delivered by Wilmington Trust Company, not
individually or personally, but solely as Owner Trustee, in the exercise of the
powers and authority conferred and vested in it, pursuant to the Trust
Agreement, (b) each of the representations, undertakings and agreements herein
made on the part of the Issuer is made and intended not as personal
representations, undertakings and agreements by

2



--------------------------------------------------------------------------------



 



Wilmington Trust Company but is made and intended for the purpose of binding the
Issuer with respect thereto, (c) nothing herein contained shall be construed as
creating any liability on Wilmington Trust Company, individually or personally,
to perform any covenant either expressly or impliedly contained herein, and the
right to claim any and all such liability, if any, being expressly waived by the
parties hereto and by any person claiming by, through or under the parties
hereto, and (d) under no circumstances shall Wilmington Trust Company be
personally liable for the payment of any indebtedness or expenses of the Issuer
or be liable for the breach or failure of any obligation, representation,
warranty or covenant made or undertaken by the Issuer hereunder or under any
other related documents.

3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Issuer, the Depositor, the Loan Originators,
the Servicer, the Indenture Trustee and the Purchaser, have caused this
Amendment to be duly executed by their respective officers thereunto duly
authorized, all as of the day and year first above written.

                  OPTION ONE OWNER TRUST 2002-3, as Issuer    
 
                By: Wilmington Trust Company, not in its individual        
capacity but solely as Owner Trustee    
 
           
 
  By:   /s/ Mary Kay Pupillo    
 
           
 
      Name: Mary Kay Pupillo    
 
      Title: Assistant Vice President    
 
                OPTION ONE LOAN WAREHOUSE         CORPORATION, as Depositor    
 
           
 
  By:   /s/ Charles R. Fulton    
 
           
 
      Name: Charles R. Fulton    
 
      Title: Assistant Secretary    
 
                OPTION ONE MORTGAGE CORPORATION, as         Loan Originator and
Servicer    
 
           
 
  By:   /s/ Charles R. Fulton    
 
           
 
      Name: Charles R. Fulton    
 
      Title: Vice President    
 
                OPTION ONE MORTGAGE CAPITAL CORPORATION, as Loan Originator    
 
           
 
  By:   /s/ Charles R. Fulton    
 
           
 
      Name: Charles R. Fulton    
 
      Title: Vic e President    
 
                WELLS FARGO BANK, N A., as Indenture Trustee    
 
           
 
  By:   /s/ Melissa Loiselle    
 
           
 
      Name: Melissa Loiselle    
 
      Title: Vice President    
 
           

[Signature page to Amendment No. 1 to PSL]





--------------------------------------------------------------------------------



 



                  UBS REAL ESTATE SECURITIES INC., as Purchaser    
 
           
 
  By:   /s/ Robert Carpenter    
 
                Name: Robert Carpenter         Title:   Executive Director    
 
           
 
  By:   /s/ George A. Mangiaracina    
 
                Name: George A. Mangiaracina         Title:   Managing Director
   

[Signature page to Amendment No. 1 to PSL]

